Lindsay, J.
There are two defects, made manifest by the record, each of which is fatal, which precludes this court from entertaining jurisdiction of this cause. The citation does not require the party to appear before the Supreme Court at any designated term; nor, from the return of the sheriff, was any copy of the petition for the writ delivered to the defendant with the citation. Each of these things is required by the statute, and this corn-t has no right to dispense with these statutory requirements, and assume a jurisdiction which is only thus conferred. The cause is, therefore, dismissed and stricken from this docket.
Dismissed.